Citation Nr: 0717232	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  00-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine for 
the period prior to February 10, 2006.

2.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the cervical spine for 
the period from February 10, 2006, forward.

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a stress fracture to the right 
distal fibula with degenerative changes of the right ankle.

4.  Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease.

5.  Entitlement to a compensable evaluation for myofascial 
pain syndrome of the thoracic spine for the period prior to 
February 10, 2006.

6.  Entitlement to a disability evaluation in excess of 10 
percent for mechanical low back pain for the period prior to 
October 18, 2001.

7.  Entitlement to a compensable disability evaluation for 
mechanical low back pain for the period from October 18, 
2001, to February 9, 2006.

8.  Entitlement to a disability evaluation in excess of 40 
percent for myofascial pain syndrome of the thoracic spine 
with mid and low back strain and degenerative changes for the 
period from February 10, 2006, forward.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from August 1971 to 
June 1976, from August 1976 to August 1980, and from February 
1985 to September 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that assigned a 10 percent rating for mechanical 
low back pain and noncompensable ratings for disabilities of 
cervical spine and thoracic spine, a right fibula/ankle 
disability, and gastroesophageal reflux disease, after 
granting service connection for the same.  By a rating action 
dated in May 2002, the ratings assigned to the veteran's 
disability of the cervical spine, a right fibula/ankle 
disability, and gastroesophageal reflux disease were each 
increased to 10 percent, effective from October 1999 (date of 
service discharge).  The rating assigned for the veteran's 
low back disability was reduced from 10 percent to 
noncompensable, effective from October 18, 2001.  

By a RO decision dated in February 2006, the rating assigned 
for degenerative arthritis of the cervical spine was 
increased to 20 percent.  Further, by combining the 
disabilities of the thoracic and lumbar spine as one 
disability, the RO assigned the veteran a 40 percent rating 
for myofascial pain syndrome of the thoracic spine with mid 
and low back strain and degenerative changes.  The effective 
date of both increases was February 10, 2006 (date of VA 
examination).

In March 2007, the veteran, through her representative, 
raised a claim for a total disability evaluation based on 
individual unemployability.  The RO has yet to consider this 
claim.  As such, the issue of entitlement to a total 
disability evaluation based on individual unemployability is 
referred to the RO for appropriate consideration.

The issue of entitlement to increased evaluations for 
disabilities of the thoracic, lumbar, and thoracolumbar spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to February 10, 2006, the veteran's 
cervical spine disability is manifested by moderate 
limitation of motion.

2.  For the period prior to and from February 10, 2006, 
forward, there is no evidence of severe limitation of motion 
of the cervical spine; limitation of forward flexion of the 
cervical spine to 15 degrees or less; favorable ankylosis of 
the entire cervical spine; or, intervertebral disc syndrome.

3.  The residuals of a stress fracture to the veteran's right 
distal fibula with degenerative changes of the right ankle 
are manifested by moderate loss of range of motion; however, 
there is no evidence of severe loss of range of motion, 
ankylosis, or marked ankle disability.

4.  The veteran's gastroesophageal reflux disease has not 
resulted in persistently recurrent epigastric distress with 
dysphagia and regurgitation with substernal or arm or 
shoulder pain and considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no 
greater, for degenerative arthritis of the cervical spine 
have been met for the period prior to February 10, 2006.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Code 5290 
(2002), Diagnostic Code 5242 (2006).

2.  The criteria for disability rating in excess of 20 
percent for degenerative arthritis of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Code 5290 (2002), Diagnostic Code 5242 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a stress fracture to the right 
distal fibula with degenerative changes of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5262, 5271 (2006).

4.  The criteria for a disability rating in excess of 10 
percent for gastroesophageal reflux disease have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.20, 4.111, 4.112, 4.113, 4.114, 
Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial agency decision in July 2000.  The 
RO's August 2002 and October 2004 notice letters informed the 
veteran that she could provide evidence to support her claims 
or location of such evidence and requested that she provide 
any evidence in her possession.  The notice letters notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  She was advised 
that it was her responsibility to either send records 
pertinent to her claims, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  The October 2004 notice letter 
essentially addressed all five Dingess elements.

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full complying notice was not provided prior 
to the initial adjudication of the claim the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Post-service 
treatment records are also on file from VA and non-VA 
treatment providers including, but not limited to, the Ann 
Arbor VA Medical Center (VAMC), D.T. Odmark, D.C., C. Canto, 
M.D., 
B.R. Sebesky, D.C., and St. Clair Medical PC.  The veteran 
has not identified any other relevant post-service medical 
care providers.  In this regard, the Board notes that the 
veteran submitted a statement in February 2006 wherein she 
described treatment from several medical care providers whose 
records are not on file.  However, as she indicated that the 
identified medical care providers were treating her for low 
back, there would be no useful purpose in obtaining these 
records with respect to the issues being considered in this 
decision (cervical spine, right leg/ankle, and 
gastroesophageal reflux disease).  The veteran has been 
afforded numerous VA examinations in order to assess her 
condition.  In light of the foregoing, the Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

The veteran's increased rating claims originate from the RO 
decision that granted service connection for those 
disabilities.  The claims therefore stem from the initial 
ratings assigned.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).


Cervical spine

By the decision of July 2000, service connection was granted 
for degenerative arthritis of the cervical spine.  A 
noncompensable disability rating was initially assigned under 
Diagnostic Code 5290.  However, as discussed above, the 
rating was subsequently increased to 10 percent from October 
1999 and to 20 percent from February10, 2006.  Under 38 
C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic 
Code 5290, which pertained to limitation of motion of the 
cervical spine, the veteran was rated using the following 
criteria:


Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
        Slight............................................. 
............10

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006).

Although the criteria under Diagnostic Code 5290 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

On review of the evidence, the Board finds that a 20 percent 
disability is warranted for the veteran's cervical spine 
disability for the period prior to February 10, 2006.  When 
she was examined in October 2001, range of motion findings of 
the cervical spine were forward flexion to 30 degrees and 
extension to 25 degrees without pain.  Right and left lateral 
flexion was to 15 degrees bilaterally with pain beginning at 
10 degrees on the left.  Similarly, rotation was to 45 
degrees bilaterally with pain starting at 30 degrees.  An 
October 2000 physical therapy evaluation from the Ann Arbor 
VAMC indicated that cervical flexion was to 25 degrees and 
cervical extension was to 35 degrees.  There is clear 
evidence therefore that the veteran suffers from moderate 
limitation of motion of the cervical spine under the "old" 
rating criteria.  Parenthetically, the Board notes that this 
limitation of flexion would also support a 20 percent 
disability evaluation under the "new" rating criteria.  The 
Board recognizes that the January 2000 VA examination showed 
the range of motion of the cervical spine to be within normal 
limits.  Nevertheless, as these findings are inconsistent 
aforementioned records, the Board has resolved the benefit of 
the doubt in favor of the veteran.

There is, however, no evidence to support a disability rating 
in excess of 20 percent under either set of rating criteria.  
Although the veteran consistently demonstrated some loss of 
range of motion of the cervical spine throughout the course 
of this appeal, the level of disability does not approximate 
"severe" limitation of motion under the "old" rating 
criteria.  In addition to the aforementioned range of motion 
findings, a February 2006 VA examination report indicated 
that range of motion of the cervical spine was to 40 degrees 
of flexion and 40 degrees of extension with pain beginning at 
30 degrees of extension.  Lateral bending of the cervical 
spine was to 40 degrees bilaterally with beginning on the 
right at 30 degrees.  Rotation of the cervical spine was to 
60 degrees bilaterally with pain beginning at 30 degrees on 
the right.  Repetitive use testing showed no changes.  In 
other words, when considering the "new" rating criteria, 
forward flexion of the cervical spine limited to 15 degrees 
or less or favorable ankylosis of the entire cervical spine 
was clearly not demonstrated.  A disability evaluation in 
excess of 20 percent would there be inappropriate.

Recognition is given to the veteran's complaints of chronic 
pain and stiffness of the neck (cervical spine).  However, 
the Board finds that the medical evidence does not reflect 
objective evidence of pain, instability, or weakness greater 
than that contemplated by the 20 percent rating.  The 
February 2006 examination report indicated that repetitive 
use testing did not change the  range of motion findings.  
Further, the examiner concluded that there was "no 
indication that the veteran's complaints of pain or other 
symptoms was not in accord with her physical findings on 
examination."  She said it was "not possible" to determine 
any additional limitation of movement in degrees during a 
flare-up without resorting to mere speculation.  Similarly, 
the October 2001 examination report included the finding that 
there was no evidence of instability or weakness of the 
cervical spine, and that there was no history of flare-up on 
extra activity or increased impairment of function due to 
repetitive use.  Application of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 therefore does not provide a basis for a rating higher 
than 20 percent.

Consideration has been given as to whether a higher (40 
percent) rating could be assigned for intervertebral disc 
syndrome.  Here, the Board acknowledges that reports in the 
service medical records diagnose the veteran as having a 
cervical herniated nucleus pulposus with mild stenosis, and 
that a June 1999 (in service) report from Dr. Odmark 
described her as having cervico-brachial syndrome with 
radiculititis into the right shoulder.  Dr. Odmark also 
indicated that X-rays showed "IVD."  There is also post-
service evidence that the veteran complains of intermittent 
numbness in the right arm from the shoulder to the wrist.  
These complaints have been addressed in the previously 
discussed VA examination reports.  The January 2000, October 
2001, and February 2006 orthopedic examinations were all 
negative for any neurological deficits of the upper 
extremities.  Further, the report of an October 2001 
neurological examination indicated that motor system, 
coordination, reflex, and sensory examinations were all 
within normal limits.  Moreover, following a November 2001 
EMG, the examiner stated that there was no evidence of 
radiculopathy, and the veteran's complaint of numbness of the 
right hand was due to compression of median nerve (carpal 
tunnel syndrome).  In other words, as there is no current 
evidence to support a diagnosis of intervertebral disc 
syndrome, application of Diagnostic Code 5293 would be 
inappropriate.  

Right distal fibula

The July 2000 rating decision granted service connection for 
the residuals of a stress fracture to the right distal fibula 
with degenerative changes of the right ankle.  A 
noncompensable disability evaluation was initially assigned.  
Thereafter, by a rating action dated in May 2002, the RO 
determined that the criteria for a 10 percent disability 
rating had been met under Diagnostic Code 5010-5271.  The RO 
found that the evidence supported the finding that the 
veteran's right leg/fibula disability resulted in moderate 
loss of range of motion of the right ankle.  The effective 
date of the award was October 1, 1999, which was the date of 
the veteran's service discharge. 

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved. When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2006).

Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  The normal range of ankle 
motion is from zero to 20 degrees of dorsiflexion and from 
zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II.

Under Diagnostic Code 5262, malunion of the tibia and fibula 
warrants a 10 percent rating if there is slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  A 40 percent rating is assigned if there is 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  38 C.F.R. § 4.71, Diagnostic Code 5262.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's right fibula 
disability is not warranted.  When she was examined in 
February 2006, the veteran had extension (dorsiflexion) of 
the right ankle to 20 degrees and plantar flexion to 40 
degrees.  Strength of the right ankle was 5/5 with the 
exception of mild discomfort with flexion.  The veteran did 
not complain of pain with any of the ranges of motion but 
stated that the right ankle did not flex as much as her left 
ankle.  Passive range of motion and range of motion after 
repetitive use testing showed no change.  There was mild 
tenderness to palpation of the right ankle.  The examiner 
said it was "not possible " to determine any additional 
limitation of movement in degrees during a flare-up without 
resorting to mere speculation.  She added that the right 
ankle disability was productive of only "mild limitation of 
motion."  Similar range of motion findings and conclusions 
were made in the October 2001 and January 2000 examination 
reports.   Based on the foregoing, the Board finds no 
evidence to support the assignment of a higher (20 percent) 
rating under Diagnostic Code 5262 or 5271.

Consideration has been given to whether a 20 percent rating 
could be assigned for the veteran's complaints of right ankle 
aching and intermittent sharp pain.  She also states that 
prolonged walking, overuse, and changes in the weather 
exacerbate her condition.  She says the flare-ups occur on a 
monthly basis and last about a day.  However, the report of 
the February 2006 examination indicated that the veteran did 
not complain of pain on movement, and that it was "not 
possible " to determine any additional limitation of 
movement in degrees during a flare-up without resorting to 
mere speculation.  The October 2001 examination report 
similarly indicated there was no evidence of weakness, 
incoordination, or impairment of function.  Application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a 
basis for a rating higher than 10 percent.

The Board has also looked at other Diagnostic Codes for 
rating ankle disability and they do not provide a method for 
assigning a higher evaluation.  The veteran does not have 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, or malunion of the os calcis or astragalus.  
Diagnostic Codes 5270, 5272, and 5273 are not applicable.  



Gastroesophageal reflux disease

There are various post gastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as a "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia. Those occurring from one to three 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111.

For purposes of evaluating disabilities under § 4.114, the 
term "substantial weight loss" means a loss of greater than 
20 percent of the individual's base-line weight, sustained 
for three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
base-line weight, sustained for three months or longer.  38 
C.F.R. § 4.112.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instructions under the title "Diseases of the Digestive 
System" do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Board finds that the use of Diagnostic Code 7346, for 
rating the veteran's gastroesophageal reflux disease is most 
appropriate because the functions affected, anatomical 
localization, and symptomatology of that disorder are closely 
analogous to a hiatal hernia.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity, a 10 percent rating is 
warranted.  With persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent rating is 
warranted.  Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health, warrant a 60 percent rating.

On VA examination in February 2005, the veteran stated that 
she experienced heartburn on a daily basis.  She said she 
also tasted reflex two to three times a week with an even 
greater burning sensation.  She indicated that Nexium helped 
to alleviate her symptoms.  When experiencing an episode, the 
veteran stated that the burning pain would last for 
approximately 30 minutes.  She described the level of pain as 
being between six and seven on a one through ten scale.  She 
appeared comfortable, well-nourished, and well-developed.  
She weighed 140 pounds.  No findings were made with regard to 
dysphagia, melena, hematochezia, or weight loss. 

Similar findings were made at the January 2000 VA examination 
where the veteran reported substernal burning after eating 
and drinking caffeinated beverages.  She again stated that 
she experienced heartburn several times a week.  She denied 
weight loss and, in fact, felt that she had gained a little 
weight since service discharge.  Her weight was 144 pounds.  
The veteran denied nausea, vomiting, melena, hematochezia, or 
weakness as a result of her heartburn.

Post-service medical records do not contradict these 
findings.

In sum, the record shows that the veteran does take over-the-
counter medication on a routine basis for heartburn 
(pyrosis), and that she continues to experience occasional 
symptoms of pyrosis and reflux of gastric acid.  The Board 
therefore finds that the necessary findings to support a 
higher (30 percent) rating under Diagnostic Code 7346 are not 
shown.  The disorder does not produce dysphagia or substernal 
or arm or shoulder pain.  There is also no evidence of 
considerable impairment of health due to the gastric 
disorder.  

A 30 percent rating is also not warranted under Diagnostic 
Code 7203.  Under Diagnostic Code 7203, a 30 percent rating 
is warranted for moderate stricture of the esophagus.  
Moderate stricture of esophagus has not been demonstrated.

The Board has considered whether the veteran is entitled to a 
higher disability rating under a different diagnostic code.  
However, a careful review of the evidence of record reveals 
that the veteran's disability picture is predominantly 
manifested by symptoms as reflected in Diagnostic Code 7346 
and her entire disability picture was used in evaluating her 
increased rating claim.  A higher disability rating would 
therefore not be warranted utilizing other digestive system 
diagnostic codes.  See 38 C.F.R. § 4.114 (a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation).


ORDER

Entitlement to a 20 percent disability evaluation for 
degenerative arthritis of the cervical spine for the period 
prior to February 10, 2006 is granted, subject to the 
criteria governing payment of monetary benefits.

Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the cervical spine for 
the entire period is denied.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a stress fracture to the right 
distal fibula with degenerative changes of the right ankle is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease is denied.


REMAND

In January 2006, the veteran submitted a statement wherein 
she identified several private health care providers that 
were treating her for low back pain.  She described her 
current treatment regimen, and that her next scheduled 
appointment was at the end of the month.  She identified the 
Center for Pain Management, Foote Health Systems, and Dr. 
Sebesky.  There are a very limited number of records from 
these providers.  Indeed, there is no indication that the RO 
sought to obtain the records identified by the veteran.  An 
effort should therefore be made to obtain the veteran's 
current medical file from the identified providers.  
38 C.F.R. § 3.159 (2006).

As discussed above, the veteran was initially assigned a 10 
percent rating for mechanical low back pain, but that, by a 
rating action dated in May 2002, the rating assigned was 
reduced to noncompensable.  The Board notes, however, that 
the decreased rating of the veteran's lumbar spine disability 
from 10 percent to noncompensable from October 18, 2001, did 
not result in a reduction of compensation.  The May 2002 
rating decision increased the ratings assigned to several 
other service-connected disabilities, which resulted in an 
overall increase of the veteran's combined disability rating 
from 50 percent to 60 percent.  Thus, the procedural 
safeguards of 38 C.F.R. § 3.105(e) do not apply to these 
facts.  See VAOPGCPREC 71-91 (November 7, 1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
veteran identify all VA and non-VA health 
care providers who treated her for her 
thoracic, lumbar, and/or thoracolumbar 
spine disabilities since discharge from 
service.  In particular, she should be 
asked to complete release forms to permit 
VA to obtain her records from the Center 
for Pain Management, Foote Health Systems, 
and Dr. Sebesky.  The RO/AMC should then 
obtain all medical records identified that 
are not already of record.  Any negative 
development should be properly annotated 
in the claims file.

2.  Following completion of the foregoing, 
the RO/AMC should determine whether any 
additional development is necessary, to 
include the performance of a VA 
examination(s).

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of all evidence received since the April 
2006 SSOC, and discussion of all pertinent 
laws and regulations, not previously 
provided. Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M.DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


